         Case 1:15-cr-00854-SHS Document 433 Filed 10/09/19 Page 1 of 3


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 9, 2019

BY ECF
The Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     United States v. David Buckhanon, S4 15 Cr. 854 (SHS)

Dear Judge Stein:

        The Government respectfully submits this letter in advance of sentencing in this matter,
currently scheduled for October 16, 2019 at 2:30 p.m., for defendant David Buckhanon (the
“defendant”). On October 10, 2018, the defendant pleaded guilty pursuant to a plea agreement
with the Government to Count One of the above-captioned Superseding Information, charging him
with, from in or about 2004 until February 2017, participating in a conspiracy to distribute and
possess with intent to distribute 280 grams and more of cocaine base, in violation of Title 21,
United States Code, Sections 841(b)(1)(A) and 846. Pursuant to the plea agreement, the
defendant’s sentencing range under the United States Sentencing Guidelines (“U.S.S.G.” or
“Guidelines”) is 121 to 151 months’ imprisonment, with a mandatory minimum sentence of 120
months’ imprisonment (the “Stipulated Guidelines Range”). The Probation Department arrived at
the same applicable Guidelines range. (PSR ¶ 98). For the reasons set forth below, the
Government respectfully submits that a sentence within the Stipulated Guidelines Range of 121 to
151 months’ imprisonment would be fair and appropriate in this case.

                                           Background

        The Government has set forth a detailed factual background of this case and this
defendant’s offense conduct in its letter dated January 27, 2019 regarding the relative culpability
of the eight defendants charged in this matter (the “Relative Culpability Letter”). That letter
explains the history of the Beach Avenue Crew (or “Crew”), which controlled narcotics
distribution in its territory for nearly a decade and maintained that control by intimidating
outsiders, possessing firearms, and engaging in acts of violence. As explained in the Relative
Culpability Letter and as set forth in the PSR, the defendant sold crack cocaine to end users around
Beach Avenue and as part of the Beach Avenue Crew for several years until he was arrested in
2017. (PSR ¶ 21). Over the course of his membership in the Beach Avenue Crew, the defendant
was responsible for distributing at least 280 grams of crack cocaine, and he possessed firearms to
protect the Crew’s drug territory from rivals.
         Case 1:15-cr-00854-SHS Document 433 Filed 10/09/19 Page 2 of 3
Hon. Sidney H. Stein
October 9, 2019
Page 2 of 3

        Pursuant to U.S.S.G. § 2D1.1(c)(5), the defendant’s base offense level is 30 because his
offense involved the distribution of at least 280 grams of cocaine base. In addition, two levels are
added because he possessed a firearm in connection with the offense. After adjusting for his
acceptance of responsibility pursuant to U.S.S.G. § 3D1.1, the defendant’s total Guidelines offense
level is 29 (PSR ¶ 34-44). With a criminal history category of IV, the defendant’s applicable
Guidelines sentencing range is 121 to 151 months’ imprisonment. (PSR ¶ 98). The PSR
recommends a sentence of 120 months’ imprisonment. (PSR at 25).

                                         Applicable Law

        The Guidelines are no longer mandatory, but they still provide important guidance to the
Court following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397
F.3d 103 (2d Cir. 2005). “[A] district court should begin all sentencing proceedings by correctly
calculating the applicable Guidelines range,” which “should be the starting point and the initial
benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). The Guidelines range is thus “the
lodestar” that “‘anchor[s]’” the district court’s discretion. Molina-Martinez v. United States, 136
S. Ct. 1338, 1345-46 (2016) (quoting Peugh v. United States, 133 S. Ct. 2072, 2087 (2013)).

         After making the initial Guidelines calculation, a sentencing judge must consider the
factors outlined in Title 18, United States Code, Section 3553(a), and “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing outlined in
18 U.S.C. § 3553(a)(2). To the extent a district court imposes a sentence outside the range
recommended by the Guidelines, it must “‘consider the extent of the deviation and ensure that the
justification is sufficiently compelling to support the degree of the variance.’” United States v.
Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (quoting Gall, 552 U.S. at 50).

             A Sentence Within the Stipulated Guidelines Range Is Appropriate

        The Government respectfully submits that a sentence within the Stipulated Guidelines
range of 121 to 151 months’ contemplated by the plea agreement is warranted in this case. In
particular, the nature and circumstances of the offense, the history and characteristics of the
defendant, and the need for specific deterrence all weigh in favor of a Guidelines sentence.

       The seriousness of the offense weighs in favor of a Guidelines sentence. The defendant
was a member of a violent street gang whose members sold drugs and protected its territory
through shootings and threats of violence. The defendant sold drugs as part of the Crew for over
a decade. He also personally possessed guns to protect the Crew’s territory against rivals. (PSR
¶ 21). Drug dealing destroys and endangers communities, and the defendant’s drug dealing was
extensive and damaging. As a member of the Crew, the defendant’s drug dealing promoted the
Crew’s violent grip on the Bronx neighborhood it controlled.

        This defendant is more culpable than the members of the Crew who exclusively sold
narcotics. He defendant personally possessed firearms to protect the Crew’s territory and deter
rival drug dealers. A Guidelines sentence is appropriate to provide just punishment for the
defendant’s conduct.
         Case 1:15-cr-00854-SHS Document 433 Filed 10/09/19 Page 3 of 3
Hon. Sidney H. Stein
October 9, 2019
Page 3 of 3

         A Guidelines sentence is also warranted to accomplish deterrence and to promote respect
for the law. The defendant’s drug dealing spanned thirteen years—and continued unabated despite
numerous convictions—and is therefore deserving of a substantial sentence to achieve deterrence
and to promote respect for the law.

                                          Conclusion

       For the reasons set forth above, the Government respectfully submits that a sentence within
the Stipulated Guidelines Range of 121 to 151 months’ imprisonment would be fair and
appropriate in this case.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                                 By: __/s/____________________________
                                                     Maurene Comey
                                                     Karin Portlock
                                                     Jacob Warren
                                                     Assistant United States Attorneys
                                                     Southern District of New York
                                                     (212) 637-2324 / 1589 / 2264


cc:    Robert M. Radick, Esq. (by ECF)
       Devin M. Cain, Esq. (by ECF)
